Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-46 were previously pending and subject to a Final Office Action having a notification date of December 24, 2020 (“Final Office Action”), with claims 1-18 and 36-45 being withdrawn.  Following the Final Office Action, Applicant filed a Notice of Appeal on March 22, 2021 and an Appeal Brief on August 20, 2021 (“Appeal Brief”).  The present Notice of Allowance addresses pending claims 1-46 in the Amendment.

EXAMINER’S AMENDMENT
During a phone call with Leanne Flatter, Reg. No. 74,169, on November 3, 2021, it was agreed that certain amendments to the application are to be made, which are set forth below. 

i) Claims 1-18 and 36-45 are canceled

ii) Claim 19 is amended as follows:
19. (Currently Amended) A method comprising: 
reading biometric information using a biometric sensor of a wetness detection device, wherein the entire wetness detection device is disposed on a patient and is configured to detect a fluid leak at a venous or arterial access site on the patient, wherein the wetness detection device includes an inner surface that is disposed over the venous or arterial access site on the patient and that flexibly conforms to the skin of the patient,
processing biometric data, related to the biometric information using a control unit, in a manner such that the processed biometric data can be used to identify the patient, 
identifying the patient based on the processed biometric data, 
retrieving prescription data assigned to the patient from a memory internal to the wetness detection device, transmitting the prescription data of the patient to a dialysis machine; and 
causing the dialysis machine to perform a medical treatment on the patient based on the prescription data.

iii) Claim 28 is amended as follows:
28. (Currently Amended) A method comprising:
reading biometric information using a biometric sensor of a wetness detection device disposed on a patient, wherein the wetness detection device is configured to detect a fluid leak at a venous or arterial access site on the patient, wherein the wetness detection device includes an inner surface that is disposed over the venous or arterial access site on the patient and that flexibly conforms to the skin of the patient,
processing biometric data, related to the biometric information using a control unit, in a manner such that the processed biometric data can be used to identify the patient,
identifying the patient based on the processed biometric data,
prompting, on a dialysis machine, a confirmation of the patient identity,
retrieving prescription data assigned to the patient identity from a cloud database,
transmitting the prescription data assigned to the patient to the dialysis machine, and


Allowable Subject Matter
Claims 19-35 and 46 are allowed.
The following is the Examiner’s statement of reasons for allowance:

As discussed in the Final Office Action in relation to independent claims 19 and 28, U.S. Patent App. Pub. No. 2013/0317753 to Kamen et al. (“Kamen”) in view of U.S. Patent App. Pub. No. 2016/0266736 to Kirsch et al. (“Kirsch”) generally disclose a method that includes: 
reading biometric information using a biometric sensor of a wetness detection device ([0374] of Kamen discusses various manners of performing a biometric read of a patient by a monitoring client to obtain biometric parameters for purposes of identifying a patient, such as through retinal scanning, fingerprint scanning, etc. while [0532] of Kamen discusses part of the flow diagram of Figure 14 illustrating various manners of performing the biometric read of the patient; furthermore, Kirsch teaches that it was known in the art of user identification/monitoring to utilize a smart watch ([0057] and Figure 7) that includes biometric components operable to identify a person through fingerprint/retinal detection and measure various biosignals to measure for instance heart rate and perspiration ([0062]), where measuring perspiration is detecting a “fluid leak” (sweat from the person’s skin) thereby making the smart watch a “wetness detection” device)
processing biometric data, related to the biometric information ([0374] of Kamen discusses how a unique patient identifier can be based on biometric data of the patient and [0532] processing biometric data related to the biometrics (the biometric information) using a control unit ([0375] of Kamen discusses how the monitoring client can include microcontrollers), in a manner such that the processed biometric data can be used to identify the patient ([0374] of Kamen discusses various manners of performing a biometric read of a patient to obtain biometric parameters for purposes of identifying a patient), 
identifying the patient based on the processed biometric data ([0374] of Kamen discusses various manners of performing a biometric read of a patient to obtain biometric parameters for purposes of identifying a patient; step 5203 in Figure 82A illustrates determining the identity of the patient using the monitoring client which would be based on processed biometric data per the above), 
retrieving prescription data assigned to the patient from a memory internal to the device ([0688] of Kamen discusses how a patient prescription is communicated to the monitoring client and [0400] of Kamen discloses that monitoring client 1 includes a memory; accordingly, the patient prescription would necessarily be stored in a memory of the client; [0688] of Kamen also notes that the prescription is communicated from the monitoring client to the pump; accordingly, the prescription would be retrieved from the internal memory of the monitoring client (device) to communicate the same to the pump), 
transmitting the prescription data of the patient to a dialysis machine ([0688] and step 5217 in Figure 82A of Kamen discuss/illustrate communicating/transmitting the retrieved patient prescriptions to a pump (a “medical treatment machine”) which is necessarily to carry out and
causing the dialysis machine to perform a medical treatment on the patient based on the prescription data (transmitting the prescription data to the dialysis machine is necessarily to perform a medical treatment on the patient based on the prescription data).

However, neither Kamen or Kirsch nor the other cited references appear to specifically disclose or suggest a wetness detection device having a biometric sensor from which biometric information can be read and processed to identify a patient, where the wetness detection device is configured to detect a fluid leak at a venous or arterial access site on the patient, wherein the wetness detection device includes an inner surface that is disposed over the venous or arterial access site on the patient and that flexibly conforms to the skin of the patient, in combination with the other limitations of the claims.

For reference, EP Patent No. 2,939,351 to Kotsos discloses a system for monitoring blood leaks during dialysis therapy and including a flexible wetness detection device that is configured to be placed over an access on a user’s skin and communicate with a dialysis machine to stop blood flow when a fluid leak is detected.  However, this document does not appear to disclose the wetness detection device to have a biometric sensor from which biometric information can be read and processed to identify a patient, retrieving prescription information corresponding to the identified patient identity, transmitting such prescription information to a 

Also for reference, NPL “Designing fingerprint-recognition-based access control for electronic medical records systems” generally discloses a system for providing authenticated access to a patient’s EMR via fingerprint recognition to eliminate the inconvenience of private key management.  However, this document does not appear to disclose such fingerprint recognition via a wetness detection configured to detect a fluid leak at a venous or arterial access site on the patient, wherein the wetness detection device includes an inner surface that is disposed over the venous or arterial access site on the patient and that flexibly conforms to the skin of the patient, much less retrieving prescription information corresponding to an identified patient identity, transmitting such prescription information to a dialysis machine, and causing the dialysis machine to perform a medical treatment on the patient based on the prescription data as called for in the present claims.

In relation to the claim rejections under 35 USC 101 set forth in the Final Office Action, these rejections are now withdrawn when currently pending claims 19-35 and 46 are considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as incorporated into the MPEP) and Applicant’s remarks in the Amendment.  



In view of the foregoing, claims 19-35 and 46 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686 

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686